BEASLEY, Judge,
concurring in part and dissenting in part.
While I agree with the majority’s resolution of the first two issues, I write separately because I would also affirm the Commission’s grant of summary judgment to Ocean Isle. Therefore, I respectfully dissent.
I do not believe there are any genuine issues of material fact regarding whether the County’s 2007 Schedule of Values was misapplied. The record is clear that the County used the “condition factor” method of appraisal for decades prior to this action, and that the decision of whether to apply a factor, and if so what factor, has always been in the sound discretion of the County’s appraiser. The County appraiser applied this method in 2007 to value the Ocean Isle lots at prices ranging from $45,000 to $60,000 per parcel. The County then proffered an affidavit of another licensed appraiser, Ray Real, who contended that the lots are in fact worth around $200,000 more each. Real essentially asserted that the lots are worth between $255-295,000 before the condition factor was applied. Thus, the parties are not actually arguing about whether this was a misapplication of the County’s Schedule of Values. Rather, they disagree as to whether the use of a condition factor was proper going forward.
The County did not dispute that the condition factor method had been employed for decades, so to argue now that it was a “misapplication” of its Schedule of Values is unavailing. Instead, the County is actually arguing for a new standard appraisal practice to be imple*93mented. Because that is not a circumstance covered by N.C. Gen. Stat. § 105-287(a)(2) (2011), the Commission properly found that Ocean Isle was entitled to judgment as a matter of law and I would affirm that finding.